Exhibit 10.3

EXECUTION VERSION

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (this “Intercreditor Agreement”), dated as of
August 27, 2018, is by and among BAY COAST BANK, as agent for the First Lien
Lenders defined below (in such capacity, “First Lien Agent” as hereinafter
further defined), and TMI TRUST COMPANY, as collateral agent under (i) the
Indenture (as hereinafter defined) for the other Notes Secured Parties (as
hereinafter defined) and (ii) each Accession Agreement (as hereinafter defined)
entered into after the date hereof for the Pari Passu Indebtedness Secured
Parties (as hereinafter defined) identified therein and related Supplement (as
hereinafter defined) hereto (together with its successors and assigns, in such
capacity, “Second Lien Agent” as hereinafter further defined).

R E C I T A L S:

A. First Lien Agent and the other First Lien Lenders have entered into one or
more financing arrangements with Borrower (as hereinafter defined), pursuant to
which the First Lien Lenders have made and may, upon certain terms and
conditions, continue to make loans and provide other financial accommodations to
Borrower secured by liens on and security interests in substantially all of the
assets and properties of Borrower and the other Obligors (as defined herein).

B. The Issuer (as hereinafter defined), the other Obligors named therein and TMI
Trust Company, as trustee and collateral agent, have entered into the Indenture,
pursuant to which Issuer has issued, and the Noteholders have purchased, the
Notes (as hereinafter defined), which Notes are secured by liens on and security
interests in substantially all of the assets and properties of the Issuer and
the other Obligors.

C. The First Lien Agent, the Borrower and the other Obligors have entered into
the First Lien Credit Agreement (as defined below).

D. First Lien Agent, on behalf of itself and the other First Lien Lenders, and
Second Lien Agent, on behalf of itself and the other Second Lien Creditors,
enter into this Intercreditor Agreement to (i) confirm the relative priorities
of the Liens (as defined herein) of First Lien Agent, on behalf of itself and
the First Lien Lenders, and Second Lien Agent, on behalf of itself and the other
Second Lien Creditors, in the assets and properties of Borrower and the other
Obligors, and (ii) provide for the orderly sharing among them, in accordance
with such priorities, of the proceeds of such assets and properties upon any
foreclosure thereon or other disposition thereof.

In consideration of the mutual benefits accruing to First Lien Agent, the First
Lien Lenders, Second Lien Agent and the other Second Lien Creditors hereunder
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto do hereby agree as follows:

1. DEFINITIONS

As used above and in this Intercreditor Agreement, the following terms shall
have the meanings ascribed to them below:

1.1 “Agreements” shall mean, collectively, the First Lien Loan Agreements and
the Second Lien Documents.



--------------------------------------------------------------------------------

1.2 “Accession Agreement” shall mean an accession agreement, if any, to the
Second Lien Documents, entered into by the Issuer, the other Obligors, the
agent, trustee or other representative for the holders of any Pari Passu
Indebtedness and the Second Lien Agent from time to time.

1.3 “Banking Services” shall mean each and any of the following bank services
provided to Borrower or any other Obligor by any Cash Management Creditor (as
hereafter defined): (a) commercial credit cards, (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts,
netting and interstate depository network services).

1.4 “Banking Services Obligations” of Borrower and the other Obligors shall mean
any and all obligations of Borrower or the other Obligors, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Banking Services.

1.5 “Borrower” shall collectively mean CURO Financial Technologies Corp., a
Delaware corporation, and CURO Intermediate Holdings Corp., a Delaware
corporation, jointly and severally, and their successors and assigns, including,
without limitation, any receiver, trustee or debtor-in-possession on their
behalf or on behalf of any of their successors or assigns.

1.6 “Cash Management Creditor” shall mean any First Lien Lender party to the
First Lien Credit Agreement or any Affiliate (as defined in the First Lien
Credit Agreement) thereof that provides Banking Services to Borrower or any
other Obligor.

1.7 “Collateral” shall mean all assets and properties of any kind whatsoever,
real or personal, tangible or intangible and wherever located, whether now owned
or hereafter acquired, of Borrower or any other Obligor in which a security
interest is granted (or purported to be granted) under any of the Agreements.

1.8 “Creditors” shall mean, collectively, First Lien Agent, the First Lien
Lenders, Second Lien Agent, Trustee and the other Second Lien Creditors, and
their respective successors and assigns, being sometimes referred to herein
individually as a “Creditor.”

1.9 “Default” shall mean a “Default” or an “Event of Default” or similar term,
as such terms are defined in the First Lien Credit Agreement, and a “Default” or
an “Event of Default” or similar term, as such terms are defined in the
Indenture or any Pari Passu Payment Lien Document, so long as any such Agreement
is in effect.

 

2



--------------------------------------------------------------------------------

1.10 “Enforcement Action” shall mean the exercise of any rights and remedies in
respect of Collateral securing the First Lien Obligations or the Second Lien
Obligations by the applicable Creditor or Creditors including, without
limitation, (a) any action by any Creditor to foreclose on the Lien of such
Person in any Collateral, (b) any action by any Creditor to take possession of,
sell or otherwise realize (judicially or non-judicially) upon any Collateral
(including, without limitation, by setoff or notification of account debtors),
and/or (c) the commencement by any Creditor of any legal proceedings against
Borrower or any other Obligor or with respect to any Collateral to facilitate
the actions described in clauses (a) and (b) above.

1.11 “First Lien Agent” shall mean, initially, Bay Coast Bank, in its capacity
as agent for the First Lien Lenders under the First Lien Credit Agreement, and
its successors and assigns acting in a similar capacity under the First Lien
Credit Agreement, and shall include any successor “First Lien Agent” designated
pursuant to Section 4.3(a).

1.12 “First Lien Credit Agreement” shall mean, initially, the Revolving Loan
Agreement, dated as of September 1, 2017, by and among the Borrower, First Lien
Agent and certain other First Lien Lenders party thereto, as the same now exists
or may hereafter be amended, modified, supplemented, extended, replaced,
renewed, refinanced or restated (in each case, whether or not upon termination
and whether with the original lenders, institutional investors or otherwise,
including through the issuance of debt securities) from time to time in
accordance with the terms of this Intercreditor Agreement, and shall include any
new “First Lien Credit Agreement” designated pursuant to Section 4.3(a).

1.13 “First Lien Default” shall mean a Default under the First Lien Credit
Agreement.

1.14 “First Lien Lenders” shall mean, collectively, (i) First Lien Agent,
(ii) Bay Coast Bank, in its capacity as a lender under the First Lien Credit
Agreement and each of the other lenders now or hereafter party to the First Lien
Credit Agreement from time to time, (iii) all Hedging Creditors (as hereafter
defined), (iv) all Cash Management Creditors, and (v) in each case in respect of
preceding clauses (i) through (iv), their respective successors and assigns ,
and shall include any new “First Lien Lenders” designated pursuant to
Section 4.3(a).

1.15 “First Lien Loan Agreements” shall mean, collectively, (i) the First Lien
Credit Agreement, (ii) all agreements, confirmations and other documents entered
into or evidencing any Hedging Transaction, (iii) all agreements and other
documents entered into or evidencing any Banking Services and (iv) all other
agreements, documents, notes, guaranties, collateral documents and instruments
at any time executed and/or delivered by Borrower or any other Obligor with, to
or in favor of First Lien Agent and/or the First Lien Lenders in connection
therewith or related thereto, including all “Facility Documents” or any similar
term as defined in the First Lien Credit Agreement, as all of the foregoing now
exist or may hereafter be amended, modified, supplemented, extended, replaced,
renewed, refinanced or restated from time to time (in each case, whether or not
upon termination and whether with the original lenders, institutional investors
or otherwise, including through the issuance of debt securities), and shall
include any new “First Lien Loan Agreement” designated pursuant to
Section 4.3(a).

1.16 “First Lien Obligations” shall mean any and all obligations, liabilities
and indebtedness of every kind, nature and description owing by Borrower or any
other Obligor (including, without limitation, Hedging Obligations and Banking
Services Obligations) to First Lien Agent and the First Lien Lenders evidenced
by or arising under any of the First Lien Loan

 

3



--------------------------------------------------------------------------------

Agreements, whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
including (without limitation) principal, premium, interest, reimbursement,
obligations, charges, fees, obligations to post cash collateral, costs,
indemnities and expenses (including, without limitation, attorneys’ and
consultant fees and expenses), however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of any
of the First Lien Loan Agreements or after the commencement of any Insolvency
Proceeding with respect to Borrower or any other Obligor (and including, without
limitation, the payment of interest, fees and expenses which would accrue and
become due but for the commencement of such Insolvency Proceeding at the
applicable rate provided for in the respective First Lien Loan Agreements,
whether or not such interest, fees or expenses is allowed or allowable in whole
or in part in any such Insolvency Proceeding), and in each case, whether or not
allowed or allowable in an Insolvency Proceeding, provided that, for purposes of
this Intercreditor Agreement, the term “First Lien Obligations” shall not
include the principal amount of loans, the face amount of letter of credit
accommodations, Hedging Obligations and Banking Services Obligations in excess
of the Maximum First Lien Obligations. The foregoing limitation shall not apply
to, and the term “First Lien Obligations” shall include, obligations consisting
of interest and fees, costs or expenses (except for that portion of interest and
fees attributable to the portion of the First Lien Obligations that exceeds the
Maximum First Lien Obligations), in each case whether or not charged by First
Lien Agent and/or the other First Lien Lenders to any loan account of Borrower
maintained by First Lien Agent pursuant to the First Lien Credit Agreement.

1.17 “First Priority Claims” shall have the meaning set forth in the Indenture.

1.18 “Hedging Creditor” shall mean any First Lien Lender party to the First Lien
Credit Agreement or any Affiliate (as defined in the First Lien Credit
Agreement) thereof, including any First Lien Lender party to the First Lien
Credit Agreement or any Affiliate thereof at the time that the respective
Hedging Transaction was entered into (even if the respective First Lien Lender
subsequently ceases to be a First Lien Lender under the First Lien Credit
Agreement for any reason).

1.19 “Hedging Obligations” of Borrower or any other Obligor shall mean any and
all obligations of such Obligor, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Hedging Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Hedging Transactions.

1.20 “Hedging Transaction” shall mean any transaction (including an agreement
with respect thereto) now existing or hereafter entered by Borrower or any other
Obligor with a Hedging Creditor which is an interest rate protection agreement,
interest rate, swap, cap, collar or floor agreement, foreign currency exchange
agreements or other interest rate or currency management device used to manage
interest rate risk or exchange rate risk.

 

4



--------------------------------------------------------------------------------

1.21 “Indenture” shall mean the Indenture, dated as of August 27, 2018, among
the Issuer, the other Obligors named therein, the Second Lien Agent and Trustee,
as the same now exists or may hereafter be amended, modified, supplemented,
extended, replaced, renewed, refinanced or restated in accordance with the terms
of this Intercreditor Agreement.

1.22 “Indenture Documents” shall mean the Indenture, the Notes and all
agreements, documents, collateral documents, guaranties and instruments at any
time executed and/or delivered by the Issuer or any other Obligor with, to or in
favor of the Second Lien Creditors in connection therewith or related thereto,
as all of the foregoing now exist or may hereafter be amended, modified,
supplemented, extended, replaced, renewed, refinanced or restated (in each case,
whether or not upon termination and whether with the original holders,
institutional investors or otherwise).

1.23 “Indenture Obligations” shall mean all obligations, liabilities and
indebtedness of every kind, nature and description owing by the Issuer or any
other Obligor to the Notes Secured Creditors (as defined in the Indenture)
evidenced by or arising under the Indenture Documents, whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, including, without limitation, principal,
interest, premium, if any, charges, fees, costs, indemnities and expenses
(including, without limitation, attorneys’ and consultant fees and expenses),
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of the Indenture Documents or
after the commencement of any Insolvency Proceeding with respect to the Issuer
or any other Obligor (and including, without limitation, the payment of interest
which would accrue and become due but for the commencement of such Insolvency
Proceeding, whether or not such interest is allowed or allowable in whole or in
part in any such Insolvency Proceeding), and in each case, whether or not
allowed or allowable in an Insolvency Proceeding, provided that for purposes of
this Intercreditor Agreement, the term “Indenture Obligations” shall not include
(i) the principal amount of Notes in excess of $690,000,000.00 plus any interest
thereon that may have accrued and been added to principal, (ii) interest
accruing at rates in excess of the rates permitted by this Intercreditor
Agreement or (iii) interest, premium, if any, fees, costs or expenses
attributable to the portion of the principal that exceeds the maximum amount
provided for in clause (i) above.

1.24 “Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar law now or hereafter in effect (including the U.S. Bankruptcy Code), or
(ii) for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of with respect to any
Person or otherwise relating to the liquidation, dissolution, winding-up or
relief of such Person, (b) any liquidation, dissolution, reorganization or
winding up of such Person whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (c) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other similar
arrangement in respect of such Person’s creditors generally or any substantial
portion of its creditors undertaken under any law.

1.25 “Issuer” shall mean CURO Group Holdings Corp., a Delaware corporation, and
its successors and assigns, including, without limitation, any receiver, trustee
or debtor-in-possession on its behalf or on behalf of any of its successors or
assigns.

 

5



--------------------------------------------------------------------------------

1.26 “Lien” shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

1.27 “Maximum First Lien Obligations” shall mean the aggregate outstanding
principal amount of Indebtedness under Credit Facilities (each as defined in the
Indenture (as in effect on the date hereof)) incurred pursuant to the First Lien
Credit Agreement not to exceed the amount permitted to be incurred pursuant to
clauses (1) and (17) of the definition of “Permitted Debt” contained in the
Indenture (as in effect on the date hereof).

plus (A) the aggregate amount of exposure that the First Lien Lenders have in
respect of Banking Services Obligations then provided or outstanding that
constitute First Priority Claims,

plus (B) the Swap Termination Value of any Hedging Obligations that constitute
First Priority Claims.

1.28 “Noteholders” shall mean holders of the Notes at any time and from time to
time and their respective successors and assigns (including any other creditor
or group of creditors that at any time succeeds to or refinances, replaces or
substitutes for all or any portion of the Second Lien Obligations under the
Indenture Documents at any time from time to time (in each case, whether or not
upon termination and whether with the original holders, institutional investors
or otherwise)).

1.29 “Notes” shall mean the Issuer’s 8.250% Senior Secured Notes due 2025,
issued pursuant to the Indenture, as the same may hereafter be amended,
modified, supplemented, extended, replaced, renewed, refinanced or restated in
accordance with the terms of this Intercreditor Agreement (in each case, whether
or not upon termination and whether with the original holders, institutional
investors or otherwise).

1.30 “Notes Guarantees” shall mean, collectively, the guarantees of the Obligors
(other than the Issuer) under the Notes and the Indenture.

1.31 “Notes Secured Parties” shall mean, collectively, the Second Lien Agent,
the Trustee and the holders of the Notes, and their successors and assigns.

1.32 “Obligors” shall mean, individually and collectively, any Person liable on
or in respect of the Second Lien Obligations or the First Lien Obligations, and
each of their successors and assigns, including, without limitation, a receiver,
trustee or debtor-in-possession on behalf of such person or on behalf of any
such successor or assign.

1.33 “Official Body” shall mean any national, Federal, state, local or other
government or political subdivision or any agency, authority, board, bureau,
central bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

6



--------------------------------------------------------------------------------

1.34 “Order of Payment” shall mean, in connection with the application, payment
or distribution of proceeds of any Collateral pursuant to all applicable terms
hereof (including, without limitation, any proceeds of any Collateral pursuant
to any Enforcement Action, together with all other proceeds received by any
Creditor (including all funds received in respect of post-petition interest or
fees and expenses) as a result of any such Enforcement Action or as a result of
any distribution of or in respect of any Collateral (whether or not expressly
characterized as such) upon or in any Insolvency Proceeding with respect to
Borrower or any other Obligor, or the application of any Collateral (or proceeds
thereof) to the payment thereof or any distribution of Collateral (or proceeds
thereof) upon the liquidation or dissolution of Borrower or any other Obligor),
the following order for such application: (i) first, ratably to pay all First
Lien Obligations in such order as specified in the relevant First Lien Loan
Agreements until all First Lien Obligations have been paid in full in cash
(including amounts paid to be held by First Lien Agent and/or the First Lien
Lenders as cash collateral in such amounts as First Lien Agent determines is
reasonably necessary to secure the First Lien Lenders in connection with (x) any
issued and outstanding letters of credit under the First Lien Credit Agreement
but not in any event in an amount greater than 105% of the aggregate undrawn
face amount of such letters of credit constituting First Lien Obligations, and
(y) any Hedging Obligations and Banking Services Obligations); (ii) second,
ratably to pay any obligations in respect of any expense reimbursements and
indemnities then due and payable to Trustee and Second Lien Agent in respect of
the Second Lien Obligations, until paid in full; (iii) third, ratably to pay
interest and fees due and payable in respect of the Second Lien Obligations,
until paid in full; (iv) fourth, ratably to pay principal and premium, if any,
of the Second Lien Obligations, until paid in full; (v) fifth, to the ratable
payment of all other obligations, liabilities and indebtedness in respect of the
First Lien Loan Agreements and the Obligations (as defined in the First Lien
Credit Agreement) then due and payable; and (vi) sixth, to the ratable payment
of all other obligations, liabilities and indebtedness in respect of the Second
Lien Documents and the Second Lien Obligations then due and payable.

1.35 “Pari Passu Indebtedness” shall mean any Indebtedness (as defined in the
Indenture) (other than any Indebtedness evidenced by an a Additional Note (as
defined in the Indenture) or related Notes Guarantee) (1) that is permitted to
be incurred under (x) Section 5.09 of the Indenture (as in effect on the date
hereof) and (y) the First Lien Credit Agreement and (2) that is secured on a
pari passu basis with the Notes and the Notes Guarantees, as applicable, by a
Permitted Lien (as defined in the Indenture (as in effect on the date hereof))
described in clause (16) of the definition thereof; provided that (i) such
Indebtedness is so designated as Pari Passu Indebtedness in an officers’
certificate delivered to the First Lien Agent and the Second Lien Agent and
(ii) an authorized representative of the holders of such Indebtedness shall have
executed and delivered a Supplement and an Accession Agreement.

1.36 “Pari Passu Indebtedness Secured Parties” shall mean, collectively, the
agent, the trustee or other representative, if any (and their respective
successors and assigns), and the holders of Pari Passu Indebtedness identified
in a Supplement and an Accession Agreement.

1.37 “Pari Passu Payment Lien Documents” shall mean any loan agreement,
indenture or other instrument that evidences or governs any Pari Passu
Indebtedness and all other related documents identified in a Supplement and an
Accession Agreement.

 

7



--------------------------------------------------------------------------------

1.38 “Pari Passu Payment Lien Obligations” shall mean all obligations (including
interest that accrues after the commencement of an insolvency or bankruptcy
case, regardless of whether such interest is an allowed claim under such case)
outstanding under the Pari Passu Payment Lien Documents.

1.39 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock company, trust, joint venture, or other
entity or any government or any agency or instrumentality or political
subdivision thereof.

1.40 “Release Event” shall mean (i) prior to the occurrence of an Insolvency
Proceeding by or against Borrower or any other Obligor, upon the occurrence and
during the continuance of an Event of Default under the First Lien Loan
Agreements, the taking of any Enforcement Action with respect to all or any
portion of the Collateral or (ii) after the occurrence of an Insolvency
Proceeding by or against Borrower or any other Obligor, the taking of any
Enforcement Action described in clauses (a) and (b) of the definition of such
term by any Creditor or the entry of an order of a Bankruptcy Court pursuant to
Section 362 of the U.S. Bankruptcy Code vacating the automatic stay and
authorizing any Creditor to take any Enforcement Action.

1.41 “Required Lenders” shall mean the “Required Lenders” or any similar term as
defined in the First Lien Credit Agreement.

1.42 “Second Lien Agent” shall mean TMI Trust Company, in its capacity as
collateral agent for itself and the other Second Lien Creditors under the
Indenture, and its successors and assigns and each other Person acting in a
similar capacity under any Indenture and each Accession Agreement and related
Supplement.

1.43 “Second Lien Creditors” shall mean, collectively, the Notes Secured Parties
and the Pari Passu Indebtedness Secured Parties.

1.44 “Second Lien Default” shall mean a Default under the Indenture or any Pari
Passu Payment Lien Document.

1.45 “Second Lien Documents” shall mean, collectively, the Indenture Documents
and the Pari Passu Payment Lien Documents, if any.

1.46 “Second Lien Obligations” shall mean, collectively, the Indenture
Obligations and the Pari Passu Payment Lien Obligations.

1.47 “Standstill Period” shall have the meaning specified in Section 2.10
hereof.

1.48 “Supplement” shall have the meaning specified in Section 4.6 hereof.

 

8



--------------------------------------------------------------------------------

1.49 “Swap Termination Value” shall mean, as of any date of determination, in
respect of any one or more Hedging Transactions, after taking into account the
effect of any legally enforceable netting agreement relating to such Hedging
Transactions, (a) for any date on or after the date such Hedging Transactions
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount determined as the mark to market value for
such Hedging Transaction, as determined pursuant to the terms of the documents
governing such Hedging Transaction, or if none is specified, then based upon one
or more readily available quotations provided by a dealer in Hedging
Transactions (which may include First Lien Agent or any First Lien Lender) .

1.50 “Trustee” shall mean TMI Trust Company, in its capacity as Trustee under
the Indenture and its successors and assigns including each other Person acting
in a similar capacity under any Indenture.

1.51 “UCC” shall mean the Uniform Commercial Code, as amended and in effect in
any applicable jurisdiction.

1.52 “U.S. Bankruptcy Code” shall mean Title 11 of the United States Code
entitled “Bankruptcy,” as now and hereafter in effect, any successor statute.

1.53 All terms defined in the UCC as in effect in the State of New York, unless
otherwise defined herein shall have the meanings set forth therein. All
references to any term in the plural shall include the singular and all
references to any term in the singular shall include the plural.

2. PAYMENTS; SECURITY INTERESTS; PRIORITIES; REMEDIES

2.1 First Lien Agent and the First Lien Lenders hereby acknowledge that Second
Lien Agent, for its own benefit and for the benefit of the other Second Lien
Creditors, has been granted Liens upon all of the Collateral pursuant to the
Second Lien Documents to secure the Second Lien Obligations. Second Lien Agent
on behalf of itself and the other Second Lien Creditors hereby acknowledges that
First Lien Agent, for the benefit of the First Lien Lenders, has been granted
Liens upon all of the Collateral pursuant to the First Lien Loan Agreements to
secure the First Lien Obligations.

2.2 (a) Notwithstanding the date, order or time of attachment, or the date,
order, time or manner of perfection, or the date, order or time of filing or
recordation of any document or instrument, or other method of perfecting a Lien
in favor of each Creditor in any Collateral, and notwithstanding any conflicting
terms or conditions which may be contained in any of the Agreements and
notwithstanding any provision of the UCC or any other applicable law or any
other circumstance whatsoever (including any non-perfection or non-validity or
unenforceability of any Lien purporting to secure the First Lien Obligations or
the Second Lien Obligations), any Lien securing First Lien Obligations now or
hereafter held by or on behalf First Lien Agent or First Lien Lender or any
agent or trustee therefore, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, will have
priority over and be senior in all respects to the Liens securing the Second
Lien Obligations (and

 

9



--------------------------------------------------------------------------------

the Liens securing the Second Lien Obligations will be junior and subordinate to
the Liens securing the First Lien Obligations). All Liens on the Collateral
securing any First Lien Obligations shall be and remain senior in all respects
and prior to all Liens on the Collateral securing any Second Lien Obligations
for all purposes, whether or not such Lien securing any First Lien Obligations
are subordinated to any Lien securing any other obligation of any Obligor or any
other Person. The parties hereto acknowledge and agree that it is their intent
that the First Lien Obligations (and the security therefor) constitute a
separate and distinct class (and separate and distinct claims) from the Second
Lien Obligations (and the security therefor).

(b) Each of First Lien Agent, for itself and on behalf of the other First Lien
Lenders, and Second Lien Agent, for itself and on behalf of the other Second
Lien Creditors, agrees that it will not, and hereby waives any right to, contest
or support any other Person in contesting, in any proceeding (including any
Insolvency Proceeding), the priority, perfection, validity or enforceability of
any Lien in the Collateral of First Lien Agent or Second Lien Agent, as the case
may be; provided that nothing in this Intercreditor Agreement shall be construed
to prevent or impair the rights of First Lien Agent or any other First Lien
Lender to enforce this Intercreditor Agreement.

(c) The parties hereto agree that, so long as the First Lien Obligations have
not been paid in full in cash, none of Borrower nor any other Obligor shall, nor
shall any such Person permit any of its subsidiaries to, (i) unless waived in
writing by First Lien Agent, grant or permit any additional Liens on any asset
to secure the Second Lien Obligations unless it has granted, or concurrently
therewith grants, a Lien on such asset to secure the First Lien Obligations or
(ii) unless waived in writing by Second Lien Agent or otherwise permitted by the
Indenture, grant or permit any additional Liens on any asset to secure any First
Lien Obligations unless it has granted, or concurrently therewith grants, a Lien
on such asset to secure the Second Lien Obligations, with each such Lien to be
subject to the provisions of this Intercreditor Agreement. To the extent that
the provisions of this paragraph (c) are not complied with for any reason,
without limiting any other right or remedy available to First Lien Agent or the
other First Lien Lenders or the Second Lien Creditors, Second Lien Agent agrees,
for itself and on behalf of the other Second Lien Creditors, that any amounts
received by or distributed to any Second Lien Creditors pursuant to or as a
result of any Lien granted in contravention of this Section 2.2(c) shall be
subject to Section 2.4 hereof.

(d) The parties hereto acknowledge and agree that it is their intention that the
Collateral securing the First Lien Obligations and the Second Lien Obligations
be identical. In furtherance of the foregoing, the parties hereto agree:

(i) to cooperate in good faith in order to determine, upon any reasonable
request by First Lien Agent or Second Lien Agent, the specific assets included
in the Collateral, the steps required to be taken to perfect the Liens of First
Lien Agent or Second Lien Agent thereon and the identity of the respective
parties obligated under the First Lien Loan Agreements and the Second Lien
Documents in respect of the First Lien Obligations and the Second Lien
Obligations, respectively;

 

10



--------------------------------------------------------------------------------

(ii) that, except to the extent otherwise agreed to by First Lien Agent, the
documents, agreements and instruments creating or evidencing the Collateral
securing the Second Lien Obligations and the Liens of Second Lien Agent shall be
in all respects in the same form as the documents, agreements and instruments
creating or evidencing the Collateral securing the First Lien Obligations and
the Liens of First Lien Agent, other than with respect to the first priority and
second priority nature of the Liens created or evidenced thereunder, the
identity of the secured parties that are parties thereto or secured thereby and
other matters contemplated by this Intercreditor Agreement; and

(iii) that it will not obtain “control” (as defined in the UCC in effect in the
State of New York) of any deposit account or securities account maintained by
Borrower or any other Obligor (other than a deposit account maintained with
First Lien Agent) or file any UCC financing statement against Borrower or any
other Obligor after the date hereof without giving Second Lien Agent or First
Lien Agent, as the case may be, prior written notice of its intention to do so.

2.3 The priorities of the Liens provided in Section 2.2 hereof shall not be
altered or otherwise affected by (a) any amendment, modification, supplement,
extension, renewal, restatement, replacement or refinancing of the First Lien
Obligations or the Second Lien Obligations, nor (b) any action or inaction which
any of the Creditors may take or fail to take in respect of the Collateral.

2.4 Subject to Section 2.2 hereof and Section 2.9 hereof, prior to the payment
in full in cash of the First Lien Obligations, all Collateral and all proceeds
of the Collateral received by the Second Lien Agent or any of the other Second
Lien Creditors (including, without limitation, any proceeds of any Collateral
pursuant to any Enforcement Action, together with all other proceeds received by
any Creditor (including all funds received in respect of post-petition interest
or fees and expenses) as a result of any such Enforcement Action or as a result
of any distribution of or in respect of any Collateral (whether or not expressly
characterized as such) upon or in any Insolvency Proceeding with respect to
Borrower or any other Obligor, or the application of any Collateral (or proceeds
thereof) to the payment thereof or any distribution of Collateral (or proceeds
thereof) upon the liquidation or dissolution of Borrower or any other Obligor)
shall be segregated from the other funds and property of Second Lien Agent or
such Second Lien Creditor, as the case may be, and received and held in trust by
Second Lien Agent or such Second Lien Creditor, as the case may be, as trustee,
and shall be forthwith paid over, in the funds and currency received, to First
Lien Agent for application to the First Lien Obligations; the foregoing turnover
provision shall apply to all Collateral and all proceeds of Collateral
(including all cash removed from any Obligor’s premises or accounts) received by
or on behalf of Second Lien Agent or any other Second Lien Creditor in
connection with any Enforcement Action taken by Second Lien Agent or any other
Second Lien Creditor following the expiration of the Standstill Period
notwithstanding anything to the contrary in Section 2.2 hereof. All proceeds of
the Collateral received by First Lien Agent or the First Lien Lenders after the
First Lien Obligations have been paid in full in cash shall be forthwith paid
over, in the funds and currency received, to Second Lien Agent for application
to the Second Lien Obligations (unless otherwise required by law).

2.5 The foregoing provisions of this Intercreditor Agreement are intended solely
to govern the respective Lien priorities as between the Creditors and shall not
impose on any Creditor any obligations in respect of the disposition of proceeds
of any Collateral which would conflict with prior perfected claims therein in
favor of any other person or any order or decree of any court or governmental
authority or any applicable law.

 

11



--------------------------------------------------------------------------------

2.6 In the event that First Lien Agent, the First Lien Lenders, Second Lien
Agent or the other Second Lien Creditors shall, in the exercise of their rights
under their Agreements or otherwise, receive possession or control of any books
and records of Borrower or any other Obligor which contain information
identifying or pertaining to any Collateral in which First Lien Agent, the First
Lien Lenders, Second Lien Agent or the other Second Lien Creditors (as the case
may be) has been granted a Lien, such Person shall notify such other Person that
they have received such books and records and shall, as promptly as practicable
thereafter, make available to such other Person (at the expense of Borrower and
the other Obligors) such books and records for inspection and duplication.

2.7 Subject to the terms and conditions set forth in this Intercreditor
Agreement, First Lien Agent and the First Lien Lenders shall have the exclusive
right to manage, perform and enforce the terms of the First Lien Loan Agreements
with respect to the Collateral, to exercise and enforce all privileges and
rights thereunder according to their discretion and the exercise of their
business judgment, including, without limitation, the exclusive right to take or
retake control or possession of such Collateral and to hold, prepare for sale,
process, sell, lease, dispose of, or liquidate such Collateral and to appoint an
agent in connection with the foregoing, and to incur expenses in connection with
such sale, lease or other disposition and to exercise all of the rights and
remedies of a secured creditor under the UCC of any applicable jurisdiction or
other applicable law (including, without limitation, the U.S. Bankruptcy Code).
In exercising rights and remedies with respect to the Collateral, First Lien
Agent and the other First Lien Lender may enforce the provisions of the First
Lien Loan Agreements and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their discretion. In
furtherance of the foregoing, Second Lien Agent, for itself and on behalf of the
Second Lien Creditors, agrees that, subject to the terms and conditions of this
Intercreditor Agreement (including, without limitation, Section 2.10 hereof),
neither Second Lien Agent nor any other Second Lien Creditor will (i) enforce or
exercise, or seek to enforce or exercise, any rights or remedies with respect to
any Collateral (including, without limitation, the exercise of any right of
set-off or under any lockbox agreement, control account agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement to which Second
Lien Agent or any Second Lien Creditor is a party) or institute or commence, or
join with any Person in commencing, any action or proceeding with respect to
such rights or remedies (including any action of foreclosure, enforcement,
collection or execution and any Insolvency Proceeding), (ii) contest, protest or
object to any foreclosure action or proceeding brought by First Lien Agent or
any other enforcement or exercise by any First Lien Lender of any rights or
remedies relating to the Collateral so long as Liens of the Second Lien
Creditors attach to the proceeds thereof, subject to the relative priorities
provided for in this Intercreditor Agreement, or (iii) object to the forbearance
by any First Lien Lender from commencing or pursuing any foreclosure action or
proceeding or any other enforcement or exercise of any rights or remedies. In
connection with taking any Enforcement Action against the Collateral (including
without limitation any public or private sale under the UCC), First Lien Agent
shall give Second Lien Agent such reasonable notice of such sale as may be
required under the applicable UCC; provided, however, that, subject to
Section 3.5 hereof, 10 days’ notice shall be deemed in all respects to be
commercially reasonable notice.

 

12



--------------------------------------------------------------------------------

2.8 Notwithstanding anything to the contrary contained in any of the Agreements,
but subject to Section 2.9 below and Section 2.10 below, prior to the time when
First Lien Agent and the First Lien Lenders shall have received payment in full
of all First Lien Obligations in cash, whether or not an Insolvency Proceeding
has been commenced by or against Borrower or any other Obligor, during the
continuance of a Release Event, only the First Lien Lenders shall have the right
to restrict or permit, or approve or disapprove, the sale, transfer or other
disposition of, or otherwise deal with, the Collateral or to take and continue
any Enforcement Action with respect to the Collateral.

2.9 (a) Prior to the existence of a Release Event, upon any release, sale or
disposition of Collateral permitted pursuant to the terms of the First Lien Loan
Agreements and the Second Lien Documents that results in the release of the Lien
of First Lien Agent and the First Lien Lenders in any Collateral, the Liens of
Second Lien Agent and the other Second Lien Creditors shall be automatically and
unconditionally released with no further consent or action of any Person. Second
Lien Agent shall, at the expense of the Obligors, promptly execute and deliver
such release documents as First Lien Agent may upon written request reasonably
require in connection with any such release, sale or disposition of Collateral.

(b) Second Lien Agent shall, at any time during the continuance of a Release
Event, at the expense of the Obligors:

(i) upon the written request of First Lien Agent with respect to the Collateral
identified in such request as set forth below (which request shall specify the
proposed terms of the sale and the type and amount of consideration to be
received in connection therewith), subject to clause (ii) below, release or
otherwise terminate its Liens on such Collateral, to the extent such Collateral
is to be sold or otherwise disposed of either by First Lien Agent or its agents;

(ii) deliver such release documents as First Lien Agent may reasonably require
in connection therewith; provided, that,

(A) First Lien Agent shall promptly apply any such proceeds as specified in the
Order of Payment until the First Lien Obligations have been paid in full in
cash,

(B) if any such sale or disposition results in a surplus after application of
the proceeds in the Order of Payment to the First Lien Obligations, such surplus
shall be paid to Second Lien Agent for the prompt application to the Second Lien
Obligations as specified in the Order of Payment until the Second Lien
Obligations have been paid in full in cash;

(C) if any surplus shall remain after the application to the Second Lien
Obligations pursuant to preceding clause (B), such surplus shall be applied to
the remaining obligations, liabilities and indebtedness in the Order of Payment
as provided in clauses (v) and (vi) of the definition thereof; and

 

13



--------------------------------------------------------------------------------

(D) if the closing of the sale or disposition of such Collateral is not
consummated, First Lien Agent shall promptly return all release documents to the
Second Lien Agent for the benefit of the Second Lien Creditors.

(c) Second Lien Agent and the other Second Lien Creditors shall be deemed, in
all cases, to have consented under the Agreements to which such Second Lien
Agent and the other Second Lien Creditors are a party to such sale or other
disposition of Collateral described in Sections 2.9(a) and (b) above. In
furtherance of the foregoing, Second Lien Agent, for itself and on behalf of the
other Second Lien Creditors, hereby irrevocably constitutes and appoints First
Lien Agent and any officer or agent of First Lien Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Second Lien Agent or such other
Second Lien Creditor or in First Lien Agent’s own name, from time to time in
First Lien Agent’s discretion, for the purpose of carrying out the terms of this
clause (c) and clauses (b)(i) and (ii) above, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of such clauses, including any
endorsements or other instruments of transfer or release.

2.10 Except as specifically provided in Section 2.11 below, notwithstanding any
rights or remedies available to Second Lien Agent or the other Second Lien
Creditors under any of the Second Lien Documents, applicable law or otherwise,
prior to the time that First Lien Agent and the First Lien Lenders shall have
received the payment in full of all First Lien Obligations in cash, neither
Second Lien Agent nor any of the other Second Lien Creditors shall, directly or
indirectly, take any Enforcement Action with respect to any of the Collateral;
provided, however, commencing on the 151st day after receipt by First Lien Agent
of Second Lien Agent’s written declaration of a Second Lien Default which
constitutes an “Event of Default” and written demand by Second Lien Agent to
Issuer for the accelerated payment of all Second Lien Obligations (unless Issuer
or any other Obligor is subject to an Insolvency Proceeding by reason of which
such declaration and the making of such demand is stayed, in which case,
commencing on the date of the commencement of such Insolvency Proceeding) (the
“Standstill Period”), then Second Lien Agent or the other Second Lien Creditors
may take action to enforce their Liens on the Collateral, but only so long as
First Lien Agent and/or the First Lien Lenders are not pursuing in a
commercially reasonable manner the exercise of their enforcement rights or
remedies against, or diligently attempting to vacate (in a commercially
reasonable manner) any stay of enforcement of their Liens on, all or a material
portion of the Collateral (including, without limitation, commencement of any
action to foreclose its Liens on all or any material portion of the Collateral,
notification of account debtors to make payments to First Lien Agent, any action
to take possession of all or any material portion of the Collateral or
commencement of any legal proceedings or actions against or with respect to all
or any material portion of the Collateral) and with any determination of which
Collateral to proceed against, and in what order, to be made by First Lien Agent
or such First Lien Lenders in their reasonable judgment); provided further that
(x) any Collateral or any proceeds of Collateral received by Second Lien Agent
or such other Second Lien Creditor, as the case may be, in connection with the
enforcement of such Lien shall be applied in accordance with the Order of
Payment and (y) First Lien Agent or any other First Lien Lenders may at any time
take over such enforcement proceedings from Second Lien Agent or the other
Second Lien Creditors so long as First Lien Agent or such the First Lien
Lenders, as the case may be, pursue enforcement proceedings with

 

14



--------------------------------------------------------------------------------

respect to all or a material portion of the Collateral in a commercially
reasonable manner, with any determination of which Collateral to proceed
against, and in what order, to be made by First Lien Agent or such First Lien
Lenders in their reasonable judgment, and provided further that Second Lien
Agent or the other Second Lien Creditors, as the case may be, shall only be able
to recoup (from amounts realized by First Lien Agent or any First Lien Lender(s)
in any enforcement proceeding with respect to the Collateral (whether initiated
by First Lien Agent or First Lien Lender(s) or taken over by them as
contemplated above) any expenses incurred by them in accordance with the
priorities set forth in the Order of Payment. In any sale or other disposition
of any of the Collateral by Second Lien Agent and/or the other Second Lien
Creditors, Second Lien Agent and/or the other Second Lien Creditors shall
conduct such sale or disposition in a commercially reasonable manner. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Collateral upon foreclosure, to incur expenses
in connection with such sale or disposition, and to exercise all rights and
remedies of a secured creditor under the Uniform Commercial Code of any
applicable jurisdiction and of a secured creditor under the bankruptcy laws of
any applicable jurisdiction.

2.11 Section 2.10 above shall not be construed to in any way limit or impair the
right of: (a) any First Lien Creditor to bid for or purchase Collateral at any
private or judicial foreclosure upon such Collateral initiated by any other
Creditor, (b) any Second Lien Creditor to cash bid for or purchase for cash
Collateral, in an amount sufficient to pay the First Lien Obligations in full,
at any private or judicial foreclosure upon such Collateral initiated by any
other Creditor, (c) to join (but not control) any foreclosure or other judicial
lien enforcement proceeding with respect to the Collateral initiated by First
Lien Agent, so long as it does not delay or interfere in any material respect
with the exercise by First Lien Agent or the First Lien Lenders of their rights
as provided in this Intercreditor Agreement, and (d) the Second Lien Creditors’
right to receive any remaining proceeds of Collateral after satisfaction and
payment in full in cash of all First Lien Obligations.

2.12 If the First Lien Lenders should honor a request by Borrower for a loan,
advance or other financial accommodation under the First Lien Loan Agreements,
whether or not the First Lien Lenders have knowledge that the honoring of such
request would result in an event of default, or act, condition or event which
with notice or passage of time or both would constitute an event of default
under the Second Lien Documents, in no event shall First Lien Agent or the First
Lien Lenders have any liability to Second Lien Agent or the other Second Lien
Creditors as a result of such breach, and without limiting the generality of the
foregoing, Second Lien Agent and the other Second Lien Creditors agree that
neither First Lien Agent nor the First Lien Lenders shall have any liability for
tortious interference with contractual relations or for inducement by First Lien
Agent or the First Lien Lenders of Borrower to breach of contract or otherwise,
provided, that, the First Lien Lenders agree that the aggregate principal amount
of the First Lien Obligations outstanding at any one time (but not interest,
costs, expenses or other charges payable by Borrower or any other Obligor to
First Lien Agent and/or the First Lien Lenders or charged by First Lien Agent
and/or the First Lien Lenders to any loan account of Borrower or any other
Obligor maintained by First Lien Agent and/or the First Lien Lenders pursuant to
the terms of the First Lien Credit Agreement) shall not exceed the Maximum First
Lien Obligations. Nothing contained in this Section 2.12 shall limit or waive
any right that Second Lien Agent or the other Second Lien Creditors have to
enforce any of the provisions (other than with respect to the matters covered by
this Intercreditor Agreement) of the Second Lien Documents against Borrower or
any other Obligor.

 

15



--------------------------------------------------------------------------------

2.13 (a) First Lien Agent and the First Lien Lenders shall not:

(i) make any amendment to the maturity date of any portion of the First Lien
Obligations under the First Lien Credit Agreement to a date later than the
latest maturity date of any portion of the Second Lien Obligations as extended
from time to time pursuant to the terms of the Second Lien Documents; or

(ii) add to the Collateral securing the First Lien Obligations except as
permitted by this Intercreditor Agreement.

(b) Second Lien Agent and the other Second Lien Creditors shall not agree to:

(i) make any amendment of the Second Lien Documents that would shorten the due
dates of any principal or interest payments of the Second Lien Obligations;

(ii) make any amendment of the Second Lien Documents to the extent such
amendment adds or modifies any representation, warranty, or covenant under the
Second Lien Documents to be more restrictive on Borrower, any other Obligor or
any of their respective subsidiaries, or adds or modifies any default or event
of default under the Second Lien Documents to be more restrictive on Borrower,
any other Obligor or any of their respective Subsidiaries; further, in no event
shall any financial covenant maintenance tests (whether stated as a covenant, a
default or otherwise) be added to the Second Lien Documents;

(iii) increase the interest rate under the Second Lien Documents by more than
300 basis points (excluding increases resulting from the accrual of interest at
the default rate or interest paid-in-kind); or

(iv) add to the Collateral securing the Second Lien Obligations except as
permitted by this Intercreditor Agreement.

(c) In the event First Lien Agent or the First Lien Lenders and the relevant
Obligor(s) enter into any amendment, waiver or consent in respect of any of the
First Lien Loan Agreements that are security or collateral documents for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of any such First Lien Loan Agreement or changing
in any manner the rights of First Lien Agent, the First Lien Lenders, Borrower
or any other Obligor thereunder, then such amendment, waiver or consent shall
apply automatically to any comparable provision of the Second Lien Documents
without the consent of Second Lien Agent or the other Second Lien Creditors and
without any action by Second Lien Agent, Borrower or any other Obligor,
provided, that (A) no such amendment, waiver or consent shall have the effect of
(i) removing assets subject to the Lien of the Second Lien Documents, except to
the extent that a release of such Lien is permitted by this Intercreditor
Agreement or the Second Lien Documents, (ii) adversely affecting the rights or
duties of Second Lien Agent without its consent, or (iii) permitting other liens
on the Collateral not permitted under the terms of the Second Lien Documents or
Section 4.5 hereof and (B) notice of such amendment, waiver or consent shall
have been given to Second Lien Agent (although the failure to give any such
notice shall in no way affect the effectiveness of any such amendment, waiver or
consent).

 

16



--------------------------------------------------------------------------------

2.14 Each Creditor shall give to the other Creditors concurrently with the
giving thereof to Borrower or Issuer, as the case may be, (i) a copy of any
written notice by such Creditor of an event of default under its respective
Agreements with Borrower or Issuer, as the case may be, or written notice of
demand of payment from Borrower or Issuer, as the case may be, and (ii) a copy
of any written notice sent by such Creditor to Borrower or Issuer, as the case
may be, at any time a Default under such Creditor’s Agreements with Borrower or
Issuer, as the case may be, exists stating such Creditor’s intention to exercise
any of its enforcement rights or remedies, including written notice pertaining
to any foreclosure on any of the Collateral or other judicial or non-judicial
remedy in respect thereof to the extent permitted hereunder, and any legal
process served or filed in connection therewith; provided, that, the failure of
any party to give notice as required hereby shall not affect the relative
priorities of Creditor’s respective Liens as provided herein or the validity or
effectiveness of any such notice as against Borrower or any other Obligor.
Second Lien Agent shall provide a copy of any notice received pursuant to this
Section to the Noteholders in accordance with its obligations under the
Indenture.

2.15 In the event that any Second Lien Default shall have occurred solely as a
result of a First Lien Default, and if such First Lien Default shall have been
cured by Borrower or any other Obligor or waived by First Lien Agent or the
First Lien Lenders (as applicable), then (i) such Second Lien Default shall be
deemed to be automatically cured by Borrower or such other Obligor or waived by
Second Lien Agent and the other Second Lien Creditors, as the case may be, and
(ii) and any period under Section 2.10 hereof commenced and then existence shall
terminate for all purposes hereunder and Second Lien Agent and the other Second
Lien Creditors shall cease any remedial actions commenced and then continuing in
connection with such Second Lien Default.

3. SECOND LIEN CREDITOR PURCHASE OPTION

3.1 Following the occurrence of (i) written notice by First Lien Agent or the
First Lien Lenders of their intent to accelerate the payment of the First Lien
Obligations or to commence any Enforcement Action with respect to any Collateral
(or acceleration or the actual commencement of any such Enforcement Action),
(ii) the commencement of any Insolvency Proceeding, or (iii) a payment default
under the First Lien Loan Agreements which has not been cured or waived by the
applicable creditors within 30 days of the occurrence thereof, any Second Lien
Creditor shall have the option at any time within 90 days after such occurrence
upon five (5) business days’ prior written notice from Second Lien Agent (on
behalf of any such Second Lien Creditors) to First Lien Agent to purchase all
(but not less than all) of the First Lien Obligations (including any unfunded
commitments thereunder and participations in letters of credit) from the First
Lien Lenders. Such notice from Second Lien Agent (on behalf of any such Second
Lien Creditors) to First Lien Agent shall be irrevocable. In order to effectuate
the foregoing, First Lien Agent shall estimate, upon the written request of
Second Lien Creditors upon the exercise of such election, the amount in cash
that would be necessary to so purchase such First Lien Obligations (assuming the
date of the purchase is the date the election was

 

17



--------------------------------------------------------------------------------

made). The First Lien Obligations shall be purchased among the Second Lien
Creditors (other than the Trustee and the Second Lien Agent) giving notice to
Second Lien Agent of their intent (which notice shall be irrevocable) to
exercise the purchase option hereunder based on the amounts specified therein.

3.2 On the date specified by Second Lien Creditors in such notice (which shall
not be less than five (5) business days, nor more than thirty (30) days, after
the receipt by First Lien Agent of the notice from Second Lien Agent of certain
Second Lien Creditors election to exercise such option), the First Lien Lenders
shall sell to such Second Lien Creditors electing to purchase, and the Second
Lien Creditors electing to purchase shall purchase from the First Lien Lenders,
the First Lien Obligations all in accordance with the terms and conditions to be
agreed upon directly among the First Lien Agent and such Second Lien Creditors
that have elected to purchase the First Lien Obligations . The First Lien
Lenders hereby represent and warrant that, as of the date hereof, no approval of
any court or other regulatory or governmental authority is required for such
sale.

3.3 Upon the date of such purchase and sale, the Second Lien Creditors
exercising the purchase option in this Section 3 shall (i) pay to the First Lien
Lenders as the purchase price therefor the full amount of all the First Lien
Obligations then outstanding and unpaid (including principal, premium, interest,
fees and expenses, including reasonable attorneys’ fees and legal expenses but
excluding any early termination fee payable pursuant to the First Lien Credit
Agreement, which amount may be different from the estimate calculated in
Section 3.1 above), (ii) furnish cash collateral or back-stop letters of credit
to the First Lien Lenders in such amounts as the First Lien Lenders determine is
reasonably necessary to secure the First Lien Lenders in connection with (A) any
issued and outstanding letters of credit constituting First Lien Obligations
provided by First Lien Agent or the First Lien Lenders (or letters of credit
that First Lien Agent or the First Lien Lenders have arranged to be provided by
third parties pursuant to the financing arrangements of the First Lien Lenders
with Borrower or any other Obligor constituting First Lien Obligations) to
Borrower or any other Obligor (but not in any event in an amount greater than
105% of the aggregate undrawn face amount of such letters of credit), and
(B) Hedging Obligations and Banking Services Obligations in an amount not to
exceed 100% of the Swap Termination Value or Banking Services Obligations, as
applicable, and (iii) agree to reimburse First Lien Agent and the First Lien
Lenders for any loss, cost, damage or expense (including reasonable attorneys’
fees and legal expenses) in connection with any commissions, fees, costs or
expenses related to any issued and outstanding letters of credit constituting
First Lien Obligations as described above and any checks or other payments
provisionally credited to the First Lien Obligations, and/or as to which First
Lien Agent or the First Lien Lenders have not yet received final payment. Such
purchase price and cash collateral shall be remitted by wire transfer in federal
funds to such bank account of First Lien Agent (on behalf of the First Lien
Lenders) as First Lien Agent may designate in writing to such Second Lien
Creditors for such purpose. Interest shall be calculated to but excluding the
business day on which such purchase and sale shall occur if the amounts so paid
by such Second Lien Creditors to the bank account designated by First Lien Agent
are received in such bank account prior to 12:00 Noon, New York City time, and
interest shall be calculated to and including such business day if the amounts
so paid by such Second Lien Creditors to the bank account designated by First
Lien Agent are received in such bank account later than 12:00 Noon, New York
City time.

 

18



--------------------------------------------------------------------------------

3.4 Such purchase shall be expressly made without representation or warranty of
any kind by the First Lien Lenders as to the First Lien Obligations or otherwise
and without recourse to the First Lien Lenders, except that the First Lien
Lenders shall represent and warrant: (i) the amount of the First Lien
Obligations being purchased, (ii) that the First Lien Lenders own the First Lien
Obligations free and clear of any Liens or encumbrances and (iii) the First Lien
Lenders have the right to assign the First Lien Obligations and the assignment
is duly authorized. All purchase or assignment documentation (including any cash
collateral arrangements and back-stop letters of credit) in connection with the
exercise of the Second Lien Creditors rights under this Section 3 shall be in
form and substance reasonably satisfactory to First Lien Agent.

3.5 In the event that any one or more of the Second Lien Creditors exercises the
purchase option set forth in this Section 3, First Lien Agent shall take such
action with respect to the Collateral (including in an Insolvency Proceeding) as
may be reasonably requested in good faith and in writing by such Second Lien
Creditors until the closing of such purchase. Notwithstanding anything to the
contrary provided herein, the First Lien Lenders may take any Enforcement
Actions they deem reasonable unless and until the Second Lien Creditors have
notified First Lien Agent of their irrevocable option to purchase the First Lien
Obligations.

4. MISCELLANEOUS

4.1 Representations.

(a) Second Lien Agent on behalf of itself and each other Second Lien Creditor
represents and warrants to First Lien Agent and the First Lien Lenders that the
execution, delivery and performance of this Intercreditor Agreement by Second
Lien Agent on behalf of the other Second Lien Creditors are within the powers of
Second Lien Agent and have been duly authorized by Second Lien Agent pursuant to
the terms of the Indenture and all other Second Lien Documents.

(b) First Lien Agent on behalf of itself and each other First Lien Lender
represents and warrants to Second Lien Agent and the other Second Lien Creditors
that the execution, delivery and performance of this Intercreditor Agreement by
First Lien Agent on behalf of the First Lien Lenders are within the powers of
First Lien Agent and have been duly authorized by First Lien Agent pursuant to
the terms of the First Lien Credit Agreement.

(c) Second Lien Agent and First Lien Agent acknowledge and agree that neither
has made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any other First Lien
Loan Agreement or any other Second Lien Document. Except as otherwise provided
in this Intercreditor Agreement First Lien Agent will be entitled to manage and
supervise its extensions of credit to any Obligor in accordance with law and
their usual practices, modified from time to time as it deems appropriate.

4.2 Amendments. Any waiver, permit, consent or approval by any Creditor of or
under any provision, condition or covenant to this Intercreditor Agreement must
be in writing and shall be effective only to the extent it is set forth in
writing and as to the specific facts or circumstances covered thereby. Any
amendment of this Intercreditor Agreement must be in writing and signed by First
Lien Agent and Second Lien Agent.

 

19



--------------------------------------------------------------------------------

4.3 Successors and Assigns.

(a) This Intercreditor Agreement is a continuing agreement and shall (i) remain
in full force and effect until the earlier of (A) repayment in full in cash of
all First Lien Obligations (but, for this purpose, determined without giving
effect to the proviso to the first sentence of the definition of “First Lien
Obligations” contained herein) or (B) the repayment in full of all Second Lien
Obligations (but, for this purpose, determined without giving effect to the
proviso to the definition of “Second Lien Obligations” contained herein), (ii)
be binding upon the parties and their successors and assigns, and (iii) inure to
the benefit of and be enforceable by the parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (iii), any Creditor may assign or otherwise transfer all or any
portion of the First Lien Obligations or the Second Lien Obligations, as
applicable, to any other Person in the manner contemplated in the First Lien
Loan Agreements and the Second Lien Documents, and such other Person shall
thereupon become vested with all the rights and obligations in respect thereof
granted to such person herein or otherwise. In addition and without limiting the
generality of the foregoing, if at any time in connection with or after the
payment in full in cash of the First Lien Obligations and the termination of the
loan commitments under the First Lien Loan Agreements, any of the Obligors
enters into any Credit Facilities (as defined in the Indenture) constituting
First Priority Claims (whether upon or after termination of the previous First
Lien Obligations and whether with the original lenders, institutional investors
or otherwise, including through the issuance of debt securities) secured by all
or a portion of the Collateral on a first-priority basis, then (i) no such prior
payment in full in cash of the First Lien Obligations shall be deemed to have
occurred for all purposes of this Intercreditor Agreement, the First Lien Credit
Agreement and the Second Lien Documents and (ii) for all purposes of this
Intercreditor Agreement, including for purposes of the Lien priority and rights
in respect of the Collateral (or such portion thereof) set forth herein, the
credit agreement or other principal document in respect of such new Credit
Facilities (as defined in the Indenture) shall become and be deemed designated
the “First Lien Credit Agreement”, (iii) the administrative agent, trustee or
similar representative (or, if no such entity exists, the lender or investor)
under such new First Lien Credit Agreement shall become and be deemed designated
the “First Lien Agent”, (iv) the lenders, Cash Management Creditors, Hedging
Creditors and other creditors under such new First Lien Credit Agreement shall
become and be deemed designated the “First Lien Lenders” and (v) the obligations
under such new First Lien Credit Agreement and the associated First Lien Loan
Agreements shall automatically be treated as First Lien Obligations.

(b) To the extent provided in their respective Agreements, each of the Creditors
reserves the right to grant participations in, or otherwise sell, assign,
transfer or negotiate all or any part of, or any interest in, the First Lien
Obligations or the Second Lien Obligations, as the case may be; provided, that,
no Creditor shall be obligated to give any notices to or otherwise in any manner
deal directly with any participant in the First Lien Obligations or the Second
Lien Obligations, as the case may be, and no participant shall be entitled to
any rights or benefits under this Intercreditor Agreement except through the
Creditor with which it is a participant and any sale of a participation in the
First Lien Obligations shall be expressly made subject to the provisions of this
Intercreditor Agreement (including, without limitation, Section 3).

 

20



--------------------------------------------------------------------------------

(c) This Intercreditor Agreement is the Intercreditor Agreement referred to in
the Second Lien Documents and the First Lien Loan Agreements. If this
Intercreditor Agreement or all or any portion of any party’s rights or
obligations hereunder are assigned or otherwise transferred to any other Person
or if the First Lien Loan Agreements or the Second Lien Documents are otherwise
refinanced or replaced with another Person, both such other Person and the other
existing parties shall execute and deliver an agreement containing terms
substantially identical to those contained in this Intercreditor Agreement.

4.4 Insolvency. This Intercreditor Agreement shall be applicable both before and
after the filing of any petition by or against Borrower or any other Obligor
under the U.S. Bankruptcy Code or in any other Insolvency Proceeding and all
converted or succeeding cases in respect thereof, and all references herein to
Borrower or any other Obligor shall be deemed to apply to the trustee (or
similar Person) for Borrower or any other Obligor and Borrower or any other
Obligor as debtor-in-possession (or any other similar designation). The relative
rights of the First Lien Lenders and the Second Lien Creditors in or to any
distributions from or in respect of any Collateral or proceeds of Collateral,
shall continue after the filing thereof on the same basis as prior to the date
of the petition, subject to any court order approving the financing of, or use
of cash collateral by, Borrower or any other Obligor as debtor-in-possession (or
any other similar designation). Without limiting the generality of the
foregoing, this Intercreditor Agreement is intended to constitute and shall be
deemed to constitute a “subordination agreement” within the meaning of
Section 510(a) of the U.S. Bankruptcy Code and is intended to be and shall be
interpreted to be enforceable to the maximum extent permitted pursuant to
applicable non-bankruptcy law.

4.5 Bankruptcy Financing and Other Matters.

(a) If Borrower or any other Obligor shall become subject to a case under the
U.S. Bankruptcy Code and if as debtor(s)-in-possession move for approval of
financing (a “DIP Financing”) to be provided in good faith by one or more
lenders (the “DIP Lender”) under Section 364 of the U.S. Bankruptcy Code or the
use of cash collateral with the consent of First Lien Agent or the Required
Lenders under Section 363 of the U.S. Bankruptcy Code, Second Lien Agent and the
other Second Lien Creditors agree that no objection nor any request for adequate
protection or any other relief in connection therewith (except as otherwise
permitted below) will be raised by Second Lien Agent or the other Second Lien
Creditors to any such financing or use of cash collateral (nor will Second Lien
Agent or any Second Lien Creditor join with or support any third Person
opposing, objecting to or contesting any such financing or use of cash
collateral) and, to the extent the Liens securing the First Lien Obligations are
subordinated to or pari passu with such financing, the Liens of Second Lien
Agent and the other Second Lien Creditors on the Collateral shall be deemed to
be subordinated without any further action on the part of any Person, to the
Liens securing such financing (and all obligations relating thereto), and the
Liens securing the Second Lien Obligations shall have the same priority with
respect to the Collateral relative to the Liens securing the First Lien
Obligations as if such financing had not occurred, so long as (i) First Lien
Agent or the Required Lenders do not oppose or object to such use of cash
collateral or such financing, (ii) Second Lien Agent and the

 

21



--------------------------------------------------------------------------------

other Second Lien Creditors retain (solely as adequate protection (or its
equivalent) for the interests of the Second Lien Creditors) a Lien on the
Collateral (including proceeds thereof arising after the commencement of such
proceeding) which will be subordinated to the Liens securing such financing (and
all obligations relating thereto), and such Lien shall have the same priority
with respect to the Collateral relative to the Liens securing the First Lien
Obligations as if such financing had not occurred, (iii) if First Lien Agent and
the other First Lien Lenders receive a replacement Lien on post-petition assets
of any Obligor, Second Lien Agent and the other Second Lien Creditors may
request a replacement Lien on the same post-petition assets which will be
subordinated to the Liens securing such financing (and all obligations relating
thereto), and such Lien shall have the same priority with respect to the
Collateral relative to the Liens securing the First Lien Obligations as if such
financing had not occurred, (iv) the aggregate principal amount of loans and
letter of credit accommodations, Hedging Obligations and Banking Services
Obligations outstanding under such post-petition financing, together with the
aggregate principal amount of the pre-petition First Lien Obligations, shall not
exceed an amount equal to the Maximum First Lien Obligations, and (v) Second
Lien Agent and the other Second Lien Creditors may oppose or object to such use
of cash collateral or such financing on the same basis as an unsecured creditor,
so long as such opposition or objection is not based on Second Lien Agent and
the other Second Lien Creditors’ status as secured creditors and Second Lien
Agent and the other Second Lien Creditors have acknowledged such unsecured
status and that a portion of their Second Lien Obligations claim is unsecured.

(b) Second Lien Agent, for itself and on behalf of the other Second Lien
Creditors, agrees that, in the event of any Insolvency Proceeding, neither
Second Lien Agent nor the other Second Lien Creditors will oppose or object to
any sale or other disposition of any Collateral free and clear of the Liens
securing the Second Lien Obligations or other claims under Section 363 of the
U.S. Bankruptcy Code, or any comparable provision of any other bankruptcy law,
if the First Lien Lenders (or the requisite percentage thereof), or a
representative authorized by the First Lien Lenders, shall consent to such
disposition; provided, however, that the proceeds of such disposition to be
applied to the First Lien Obligations or the Second Lien Obligations are applied
in accordance with the Order of Payment and Second Lien Agent, on behalf of
itself and the other Second Lien Creditors, may raise any objections to any such
disposition of Collateral that could be raised by any creditor of Borrower or
any other Obligor whose claims were not secured by any Liens on the Collateral
and such objections are not based on the Second Lien Creditors’ status as
secured creditors, and Second Lien Agent and the other Second Lien Creditors
have acknowledged that such objections are not being made by them as secured
creditors and that a portion of their Second Lien Obligations claim is
unsecured.

(c) Second Lien Agent, for itself and on behalf of the other Second Lien
Creditors, agrees that no Second Lien Creditor shall contest, or support any
other person in contesting, (i) any request by First Lien Agent or any other
First Lien Lender for adequate protection or (ii) any objection, based on a
claim of a lack of adequate protection, by First Lien Agent or any other First
Lien Lender to any motion, relief, action or proceeding. Notwithstanding the
immediately preceding sentence, if, in connection with any DIP Financing or use
of cash collateral, (A) any First Lien Lender is granted adequate protection in
the form of a Lien on additional collateral, Second Lien Agent may, for itself
and on behalf of the other Second Lien Creditors, seek or request adequate
protection in the form of a Lien on such additional collateral, which Lien will
be subordinated to the Liens of First Lien Agent and the

 

22



--------------------------------------------------------------------------------

First Lien Lenders and Liens of the DIP Lender on the same basis as the other
Liens of Second Lien Agent and the other Second Lien Creditors are subordinated
to the Liens of First Lien Agent and the First Lien Lenders under this
Intercreditor Agreement, (B) any First Lien Lender is granted adequate
protection in the form of a 507(b) claim, Second Lien Agent may, for itself and
on behalf of the other Second Lien Creditors, seek or request adequate
protection in the form of a 507(b) claim that is junior in priority to the First
Lien Lenders’ administrative claim on at least the same basis as the Liens of
Second Lien Agent and the other Second Lien Creditors are subordinated to the
Liens of First Lien Agent and the First Lien Lenders under this Intercreditor
Agreement, or (C) any Second Lien Creditor is granted adequate protection in the
form of a Lien on additional collateral, First Lien Agent shall, for itself and
on behalf of the other First Lien Lenders, be granted adequate protection in the
form of a Lien on such additional collateral that is senior to such Lien of the
Second Lien Creditors as security for the First Lien Obligations.

(d) Second Lien Agent, for itself and on behalf of the other Second Lien
Creditors, agrees that until the First Lien Obligations have been paid in full
in cash, no Second Lien Creditor shall, without the prior written consent of
First Lien Agent, seek or request relief from or modification of the automatic
stay or any other stay in any Insolvency Proceeding in respect of any part of
the Collateral, any proceeds thereof or any Lien of the Second Lien Creditors.

(e) Second Lien Agent, for itself and on behalf of the other Second Lien
Creditors, agrees that no Second Lien Creditor shall oppose or seek to challenge
any claim by First Lien Agent or any other First Lien Lender for allowance in
any Insolvency Proceeding of First Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Liens of the First
Lien Lenders (it being understood and agreed that such value shall be determined
without regard to the existence of the Liens of the Second Lien Creditors on the
Collateral). Regardless of whether any such claim for post-petition interest,
fees or expenses is allowed or allowable, and without limiting the generality of
the other provisions of this Intercreditor Agreement, this Intercreditor
Agreement expressly is intended to include and does include the “rule of
explicitness” in that this Intercreditor Agreement expressly entitles the First
Lien Lenders, and is intended to provide the First Lien Lenders with the right,
to receive payment of all post-petition interest, fees or expenses through
distributions made pursuant to the provisions of this Intercreditor Agreement
even though such interest, fees and expenses are not allowed or allowable
against the bankruptcy estate of Borrower or any other Obligor under
Section 502(b)(2) or Section 506(b) of the U.S. Bankruptcy Code or under any
other provision of the U.S Bankruptcy Code or any other bankruptcy law.

(f) Second Lien Agent, for itself and on behalf of the other Second Lien
Creditors, waives any claim any Second Lien Creditor may hereafter have against
any First Lien Lender arising out of (i) the election by any First Lien Lender
of the application of Section 1111(b)(2) of the U.S. Bankruptcy Code or any
comparable provision of any other bankruptcy law, or (ii) any use of cash
collateral or financing arrangement, or any grant of a security interest in the
Collateral, in any Insolvency Proceeding so long as such action is otherwise
permitted under this Intercreditor Agreement.

(g) Each of First Lien Agent, on behalf of the First Lien Lenders, and Second
Lien Agent, on behalf of the Second Lien Creditors, agrees that, without the
written consent of the other, it will not seek to vote with the other as a
single class in connection with any plan of reorganization in any Insolvency
Proceeding

 

23



--------------------------------------------------------------------------------

(h) Nothing contained herein shall prohibit or in any way limit First Lien Agent
or any First Lien Lender from objecting on any basis in any Insolvency
Proceeding or otherwise to any action taken by Second Lien Agent or any other
Second Lien Creditor, including the seeking by Second Lien Agent or any other
Second Lien Creditor of adequate protection or the assertion by Second Lien
Agent or any other Second Lien Creditors of any of its rights and remedies under
the Second Lien Documents or otherwise, except to the extent explicitly
permitted hereunder.

(i) If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan,
both on account of First Lien Obligations and on account of Second Lien
Obligations, then, to the extent the debt obligations distributed on account of
the First Lien Obligations and on account of the Second Lien Obligations are
secured by Liens upon the same property, the provisions of this Intercreditor
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

(j) If First Lien Agent or any First Lien Lender is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of Borrower
or any other Obligor any amount (a “Recovery”), then the First Lien Obligations
shall be reinstated to the extent of such Recovery and First Lien Agent and the
First Lien Lenders shall be entitled to a reinstatement of First Lien
Obligations with respect to all such recovered amounts. If this Intercreditor
Agreement shall have been terminated prior to such Recovery, this Intercreditor
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement. Any
amounts received by Second Lien Agent or any Second Lien Creditor on account of
the Second Lien Obligations after the termination of this Intercreditor
Agreement shall, in the event of a reinstatement of this Intercreditor Agreement
pursuant to this clause (j), be held in trust for and paid over to First Lien
Agent for the benefit of the First Lien Lenders, for application to the
reinstated First Lien Obligations. This clause (j) shall survive termination of
this Intercreditor Agreement.

4.6 Pari Passu Payment Lien Obligations. As a condition to the Issuer or any
other Obligor incurring any Pari Passu Indebtedness, (i) a supplement to the
Intercreditor Agreement substantially in the form of Annex A hereto (a
“Supplement”) pursuant to this Section 4.6, identifying the proposed Pari Passu
Indebtedness, the agent or other representative, if any, and the lenders or
holders providing such Pari Passu Indebtedness and the documents in connection
with such Indebtedness, shall be executed and delivered to each of the First
Lien Agent and the Second Lien Agent and (ii) an authorized representative of
the lenders or holders of such proposed Pari Passu Indebtedness shall enter into
an Accession Agreement, pursuant to which such authorized representative shall
agree to be bound by the terms and conditions of this Intercreditor Agreement
and the Second Lien Documents.

 

24



--------------------------------------------------------------------------------

4.7 Bailee for Perfection. Each Creditor hereby appoints the other Creditor as
agent for the purposes of perfecting the other Creditor’s Liens in and on any of
the Collateral in the possession or under the control of such Creditor or its
representatives, including, without limitation, Liens on Borrower’s and the
other Obligors’ deposit accounts maintained by First Lien Agent and investment
property and instruments in the possession or under the control of the First
Lien Agent; provided, that, the Creditor in the possession or control of any
Collateral shall not have any duty or liability to protect or preserve any
rights pertaining to any of the Collateral and, except for gross negligence or
willful misconduct as determined pursuant to a final non-appealable order of a
court of competent jurisdiction, the non-possessing or non-controlling Creditor
hereby waives and releases the other Creditor from, all claims and liabilities
arising pursuant to the possessing or controlling Creditor’s role as bailee with
respect to the Collateral, so long as the possessing or controlling Creditor
shall use the same degree of care with respect thereto as the possessing or
controlling Creditor uses for similar property pledged to the possessing or
controlling Creditor as collateral for indebtedness of others to the possessing
or controlling Creditor. Prior to the date on which First Lien Agent and the
First Lien Lenders shall have received final payment in full in cash of all of
the First Lien Obligations and the First Lien Loan Agreements have been
terminated, any Collateral in the possession or under the control of Second Lien
Agent or the Second Lien Creditor shall be forthwith delivered to First Lien
Agent, except as otherwise may be required by applicable law or court order.
After First Lien Agent and the First Lien Lenders shall have received final
payment in full in cash of all of the First Lien Obligations and the loan
commitments under the First Lien Loan Agreements have been terminated, First
Lien Agent shall deliver (i) the remainder of the Collateral, if any in their
possession to Second Lien Agent, except as may otherwise be required by
applicable law or court order and (ii) a written notice prepared by Second Lien
Agent (at Issuer’s expense) to each landlord that has executed a landlord’s
waiver and each bailee that has executed a bailee waiver stating that Second
Lien Agent is entitled to exercise the rights and take the actions set forth in
such landlord’s waiver or bailee waiver.

4.8 Notices. All notices, requests and demands to or upon the respective parties
hereto shall be in writing and shall be deemed duly given, made or received: if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next business day, one (1) business day after sending; and if
mailed by certified mail, return receipt requested five (5) days after mailing
to the parties at their addresses set forth below (or to such other addresses as
the parties may designate in accordance with the provisions of this Section):

 

To First Lien Agent or
the First Lien Lenders:    Bay Coast Bank
330 Swansea Mall Drive
Swansea, MA 02777
Telephone:(508) 675-4377
Facsimile:(508) 675-4470
Attention:Carl W. Taber
E-mail:ctaber@baycoastbank.com

 

25



--------------------------------------------------------------------------------

   with a copy (for informational purposes only) to:   

Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Telephone:(617) 570-1480
Facsimile:(617) 801-8829

Attention:E. Matson Sibble, Esq

E-mail:esibble@goodwinlaw.com and

To Second Lien Agent or
the other Second Lien Creditors:    TMI Trust Company
1100 Abernathy Road NE, Suite 480
Atlanta, Georgia 30328
Attention: Kathy Knapp, Vice President
Facsimile No.: (678) 221-5917
Telephone No.: (678) 221-5917

Either of the above Creditors may change the address(es) to which all notices,
requests and other communications are to be sent by giving written notice of
such address change to the other Creditor in conformity with this Section 4.8,
but such change shall not be effective until notice of such change has been
received by the other Creditor.

4.9 Counterparts. This Intercreditor Agreement may be executed in any number of
counterparts, each of which shall be an original with the same force and effect
as if the signatures thereto and hereto were upon the same instrument.

4.10 Governing Law. The validity, construction and effect of this Intercreditor
Agreement shall be governed by the internal laws of the State of New York
(without giving effect to principles of conflicts of law).

4.11 Consent to Jurisdiction; Waiver of Jury Trial. EACH PARTY HERETO HEREBY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE
COURT SITTING IN THE STATE OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS INTERCREDITOR
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH CREDITOR
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION ARISING UNDER THIS INTERCREDITOR AGREEMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS INTERCREDITOR AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.

 

26



--------------------------------------------------------------------------------

4.12 Complete Agreement. This written Intercreditor Agreement is intended by the
parties as a final expression of their agreement and is intended as a complete
statement of the terms and conditions of their agreement with respect to the
subject matter hereof.

4.13 No Third Parties Benefited. Except as expressly provided in Sections 4.2
and 4.3 hereof and consents which are deemed to have been given under
Section 2.9 hereof, this Intercreditor Agreement is solely for the benefit of
the Creditors and their respective successors, participants and assigns, and no
other person shall have any right, benefit, priority or interest under, or
because of the existence of, this Intercreditor Agreement.

4.14 Disclosures; Non-Reliance. Each Creditor (other than the Second Lien Agent)
has the means to, and shall in the future remain, fully informed as to the
financial condition and other affairs of Borrower and the other Obligors and no
Creditor shall have any obligation or duty to disclose any such information to
any other Creditor. Except as expressly set forth in this Intercreditor
Agreement, the parties hereto have not otherwise made to each other nor do they
hereby make to each other any warranties, express or implied, nor do they assume
any liability to each other with respect to: (a) the enforceability, validity,
value or collectability of any of the Second Lien Obligations or the First Lien
Obligations or any guarantee or security which may have been granted to any of
them in connection therewith, (b) Borrower’s or any other Obligors’ title to or
right to transfer any of the Collateral, or (c) any other matter except as
expressly set forth in this Intercreditor Agreement.

4.15 Term. This Intercreditor Agreement is a continuing agreement and shall
remain in full force and effect until the satisfaction in full of all First Lien
Obligations and Second Lien Obligations and the termination of the financing
arrangements between First Lien Agent, the First Lien Lenders, Second Lien
Agent, the other Second Lien Creditors, Borrower and the other Obligors.
Notwithstanding the foregoing if, in any insolvency Proceeding or otherwise, all
or part of any payment with respect to the First Lien Obligations previously
made shall be rescinded for any reason whatsoever, then the First Lien
Obligations shall be reinstated to the extent of the amount so rescinded and, if
theretofore terminated, this Intercreditor Agreement shall be reinstated in full
force and effect and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the Lien priorities and the relative
rights and obligations of the First Lien Lenders and the Second Lien Creditors
provided for herein.

4.16 Lien Subordination. Except as otherwise provided in this Intercreditor
Agreement, nothing in this Intercreditor Agreement shall prohibit the receipt by
Second Lien Agent or any other Second Lien Creditor of the required payments of
principal, premium, interest, fees and other amounts due under the Second Lien
Documents so long as such receipt is not the direct or indirect result of the
enforcement or exercise by Second Lien Agent or any other Second Lien Creditor
of rights or remedies as a secured creditor or enforcement in contravention of
this Intercreditor Agreement. In the event Second Lien Agent or any other Second
Lien Creditor becomes a judgment lien creditor in respect of Collateral as a
result of its enforcement of its rights as an unsecured creditor, such judgment
lien shall be subordinated to the Liens securing First Lien Obligations on the
same basis as the other Liens securing the Second Lien Obligations are so
subordinated to such First Lien Obligations under this Intercreditor Agreement.
Nothing in this Intercreditor Agreement impairs or otherwise adversely affects
any rights or remedies First Lien Agent or the other First Lien Lenders may have
with respect to the Collateral.

 

27



--------------------------------------------------------------------------------

4.17 Legend. Each of First Lien Agent on behalf of the First Lien Lenders and
Second Lien Agent on behalf of the Second Lien Creditors agrees that each First
Lien Loan Agreement and each Second Lien Document, as applicable, constituting a
collateral or security document, shall include the following language (or
language to similar effect approved by both First Lien Agent and Second Lien
Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted pursuant to this Agreement and the exercise of any right or remedy
hereunder are subject to the provisions of the Intercreditor Agreement dated as
of August 27, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among Bay Coast Bank, in its
capacity as agent for, and acting on behalf of, the First Lien Lenders
identified therein and TMI Trust Company, in its capacity as collateral agent
for, and acting on behalf of, itself and the other Second Lien Creditors
identified therein, at any time that the Intercreditor Agreement is in effect.
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control at any time the Intercreditor Agreement is in effect.”

4.18 Rights as Unsecured Creditors. Notwithstanding anything to the contrary
contained herein, the Second Lien Creditors may, in accordance with the Second
Lien Documents and applicable law, enforce rights and exercise remedies against
Borrower and any other Obligor as unsecured creditors unless any such action is
otherwise expressly or impliedly inconsistent with the terms of this
Intercreditor Agreement. Notwithstanding the foregoing, nothing herein shall
prevent any Second Lien Creditor from raising any objection to any sale pursuant
to Section 363 of the Bankruptcy Code which could be raised solely by, or on
behalf of, an unsecured creditor as permitted by Section 4.5(b) hereof, it being
understood that the Second Lien Creditors agree that they will be deemed to have
consented, pursuant to Section 363 (f)(2) of the Bankruptcy Code, to any sale
supported by any of the First Lien Lenders, and no Second Lien Creditor shall
raise any objection pursuant to Section 363 (f)(3) of the Bankruptcy Code to any
such sale.

4.19 Conflicts. In the event of any conflict between the provisions of this
Intercreditor Agreement and the provisions of any Second Lien Document or any
First Lien Loan Agreement, the provisions of this Intercreditor Agreement shall
govern. With respect to Second Lien Agent and the other Second Lien Creditors
and the obligations of Second Lien Agent under the Second Lien Documents only,
in the event of a conflict between this Intercreditor Agreement and the Second
Lien Documents, the terms of the applicable Second Lien Documents shall govern
and control.

[signature pages follow]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intercreditor Agreement to be
duly executed as of the day and year first above written.

 

FIRST LIEN AGENT: BAY COAST BANK, for itself as First Lien Agent and as
Collateral Agent for the First Lien Lenders By:   /s/ Betty-Ann Mullins   Name:
Betty-Ann Mullins   Title: Vice President

 

SECOND LIEN AGENT: TMI TRUST COMPANY, as Collateral Agent under the Indenture,
for itself and the other Second Lien Creditors By:   /s/ Kathy E. Knapp   Name:
Kathy E. Knapp   Title: Vice President

Signature Page to Intercreditor Agreement

 

29



--------------------------------------------------------------------------------

Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions. By its signature below, each of the undersigned agrees that it
will, together with its successors and assigns, be bound by the provisions
hereof.

Each of the undersigned agrees that any Creditor holding or otherwise
controlling Collateral (the “Controlling Creditor”) does so as bailee (under the
UCC) for and on behalf of the other Creditors which have a Lien on such
Collateral, and each Controlling Creditor is hereby authorized to and may turn
over to Second Lien Agent (if First Lien Agent or any First Lien Lender is the
Controlling Creditor) or to First Lien Agent (if Second Lien Agent or any Second
Lien Creditor is the Controlling Creditor) any such Collateral upon request
therefore, after all obligations and indebtedness of the undersigned to such
Controlling Creditor shall have been fully paid and performed.

Each of the undersigned acknowledges and agrees that (i) although it may sign
this Intercreditor Agreement it is not a party hereto and does not and will not
receive any right, benefit, priority or interest under or because of the
existence of the foregoing Intercreditor Agreement (except for a consent which
is deemed to have been given by the Second Lien Creditors under Section 2.9),
and (ii) it will execute and deliver such additional documents and take such
additional action as may be necessary or desirable in the reasonable opinion of
any of the Creditors to effectuate the provisions and purposes of the foregoing
Intercreditor Agreement.

 

CURO GROUP HOLDINGS CORP. CURO FINANCIAL TECHNOLOGIES CORP. CURO INTERMEDIATE
HOLDINGS CORP. A SPEEDY CASH CAR TITLE LOANS, LLC ADVANCE GROUP, INC. ATTAIN
FINANCE, LLC AVIO CREDIT, INC. CASH COLORADO, LLC CONCORD FINANCE, INC. CURO
CREDIT, LLC ENNOBLE FINANCE, LLC EVERGREEN FINANCIAL INVESTMENTS, INC. FMMR
INVESTMENTS, INC. GALT VENTURES, LLC PRINCIPAL INVESTMENTS, INC. SCIL TEXAS, LLC
SC AURUM, LLC SCIL, INC. SPEEDY CASH SPEEDY CASH ILLINOIS, INC. SC TEXAS MB,
INC. THE MONEY STORE, L.P. CURO MANAGEMENT LLC TODD CAR TITLE, INC. TODD
FINANCIAL, INC. By:   /s/ Donald F. Gayhardt Jr.   Name: Donald F. Gayhardt Jr.
  Title: Chief Executive Officer and President

Signature Page to Intercreditor Agreement

 

30



--------------------------------------------------------------------------------

ANNEX A

FORM OF SUPPLEMENT TO THE INTERCREDITOR AGREEMENT

This SUPPLEMENT TO THE INTERCREDITOR AGREEMENT (this “Supplement”) is made on
_________ __, 20__ by and among: (i) CURO Group Holdings Corp. (the “Issuer”),
(ii) [_________] (the “Obligors”) and (iii) [___________] (the “Pari Passu
Lender(s)”).

Reference is hereby made to that certain Intercreditor Agreement, dated as of
[_____], 2018 (the “Intercreditor Agreement”) between (i) Bay Coast Bank, in its
capacity as agent for the benefit of the holders from time to time of the First
Lien Obligations, including its successors and assigns from time to time (in
such capacity, the “First Lien Agent”) and (ii) TMI Trust Company, in its
capacity as collateral agent for the benefit of holders from time to time of the
Indenture Obligations and the Pari Passu Payment Lien Obligations (as defined
below), including its successors and assigns from time to time (in such
capacity, the “Second Lien Agent”).

W I T N E S S E T H

WHEREAS, the Issuer and the Obligors have acknowledged and agreed to be bound by
the terms and provisions of the Intercreditor Agreement; and

WHEREAS, the Issuer and the Obligors have entered into the Pari Passu Payment
Lien Documents and it is a condition under the terms of the Intercreditor
Agreement to the incurrence of New Indebtedness identified below that this
Supplement be executed and delivered to the First Lien Agent and the Second Lien
Agent.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions. All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Intercreditor
Agreement. As used in this Agreement, the following terms shall have the
following definitions:

“Accession Agreement” means the Accession Agreement, dated the date hereof, a
copy of which is attached hereto as Exhibit B.

[“Agent” means [____________], as agent on behalf of the Pari Passu Lender(s).]

“Borrowing Date” means the date on which the Pari Passu Payment Lien Documents
are executed and delivered.

“New Indebtedness” means any principal and interest payable to the Pari Passu
Lenders under the Pari Passu Payment Lien Documents and any other obligations
arising under Pari Passu Payment Lien Documents.



--------------------------------------------------------------------------------

“Pari Passu Payment Lien Documents” means the [_________], dated as of
[_________] and any other documents executed and delivered in connection
therewith.

SECTION 2. Supplement. This Supplement is supplemental to the Intercreditor
Agreement and is the supplement to be delivered pursuant to Section 4.6 of the
Intercreditor Agreement in connection with the New Indebtedness. The Pari Passu
Lender(s) hereby agree(s) to the terms of the Intercreditor Agreement as if they
were a party thereto.

SECTION 3. Pari Passu Indebtedness. The Issuer hereby confirms that the Pari
Passu Lender(s), the First Lien Agent, the Second Lien Agent and any other
Second Lien Creditors may conclusively rely on the representations set forth in
the officer’s certificate attached hereto as Exhibit A certifying that the New
Indebtedness complies with the requirements of the definition of “Pari Passu
Indebtedness” under the Intercreditor Agreement. Each of the Issuer and the
Obligors hereby confirm that following the execution and delivery of the
Accession Agreement by all the parties thereto, the New Indebtedness identified
in this Supplement shall constitute “Pari Passu Indebtedness” under the
Intercreditor Agreement.

SECTION 4. Effectiveness; Ratification. This Supplement shall become effective
upon the later of (a) the receipt of this Agreement by the First Lien Agent and
the Second Lien Agent and (b) the Borrowing Date, and from and after the date
hereof, the Pari Passu Lenders and the Agent shall constitute “Pari Passu
Indebtedness Secured Parties” and “Second Lien Creditors” under the
Intercreditor Agreement.

Any and all references to the “Intercreditor Agreement” in the First Lien Loan
Agreements and the Second Lien Documents shall mean the Intercreditor Agreement,
as supplemented hereby. Except as supplemented by this Supplement, the
Intercreditor Agreement remains unmodified and in full force and effect and is
hereby ratified, approved and confirmed as of the date hereof.

SECTION 5. Appointment of Collateral Agent. The Pari Passu Lender(s), by
[its/their] execution and delivery hereof, authorize(s) and appoint(s) TMI Trust
Company as the Second Lien Agent, and direct(s) the Second Lien Agent to enter
into the Intercreditor Agreement and to perform its obligations and exercise its
rights thereunder in accordance therewith.

SECTION 6. Governing Law. This Supplement shall in all respects be governed by
the law of the State of New York.

SECTION 7. Third Party Beneficiary. The First Lien Lenders, the Notes Secured
Parties and the other Second Lien Creditors are intended third party
beneficiaries of this Supplement.

SECTION 8. Disclaimer. The First Lien Agent shall not be responsible for the
validity or sufficiency of this Supplement nor of the recitals hereto. The
Second Lien Agent shall not be responsible for the validity or sufficiency of
this Supplement nor of the recitals hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Supplement as of the
date first written above.

 

CURO GROUP HOLDINGS CORP., as Issuer By:       Name:   Title:

 

[____________], as Obligor By:       Name:   Title:

 

[____________], as Pari Passu Lender By:       Name:   Title:



--------------------------------------------------------------------------------

Acknowledged and Agreed: FIRST LIEN AGENT:

BAY COAST BANK,

as First Lien Agent

By:       Name:   Title:   Date:

SECOND LIEN AGENT:

 

TMI TRUST COMPANY,

as Second Lien Agent By:       Name:   Title:   Date: